210 Cal. App. 2d 881 (1962)
CARL L. HOFFMAN, Plaintiff and Appellant,
v.
RIVERSIDE CITY SCHOOL DISTRICT, Defendant and Respondent.
Civ. No. 7142. 
California Court of Appeals. Fourth Dist.  
Nov. 21, 1962.
 Richman, Garrett & Ansell, Lewis Garrett and Lionel Richman for Plaintiff and Appellant.
 Ray T. Sullivan, Jr., County Counsel, James H. Angell, Assistant County Counsel, and John Woodhead, Deputy County Counsel, for Defendant and Respondent.
 Memorandum
 SHEPARD, J.
 This is an appeal from an order denying plaintiff's application for a preliminary injunction.
 Facts
 This cause comes to us as one of four appeals respecting which the parties have stated by stipulation in writing filed with this court that "the matters of law and fact are similar in all four cases" and that therefore the four cases may be consolidated for purposes of appeal and for briefs.
 It appears from the whole record without contradiction that plaintiff, at all times mentioned in the complaint, was a delegate and member officer of numerous labor unions and that his activities in the cases were in such representative capacity, although it is also alleged that he is a taxpayer of the City of Riverside.
 By his complaint he alleges that he is a taxpayer of the City of Riverside, and brings this action in his own behalf and on behalf of other taxpayers; the political entity of defendant school district; board of trustee control of defendant district; that on January 20, 1961, defendant caused to be published a notice calling for bids for school construction; that the notice specified the minimum hourly wage for the crafts involved and that defendant declared therein that it was acting pursuant to the Labor Code; that wage rates had, prior to publication of the notice, been established by a collective bargaining agreement and the rates so established had been accepted for federal public works in the defendant's locality; *882 that the wage rate per hour set forth in said collective bargaining agreement is the same wage rate per hour set forth in said notice; that said collective bargaining agreement also contains additional benefits for health, welfare, vacation, holiday and pensions; that on March 1, 1961, defendant let the construction contract. Plaintiff prayed for injunctive relief to prevent payment of any money on account of said construction contract, contending that the contract is void. Nowhere in the complaint does plaintiff allege that he ever approached the defendant's board of trustees in an effort to obtain a correction of what he appears to contend are erroneous wage rates. Nowhere does plaintiff allege that he made any attempt to follow the administrative procedure provided by Labor Code section 1773.4. Nowhere does he allege that the collective bargaining agreements referred to by him were ever called to the attention of the defendant or that a copy of said agreement was ever filed with the Director of Industrial Relations. After issuance of an original restraining order a hearing on an order to show cause was apparently had, the restraining order was dissolved and the preliminary injunction was denied. Plaintiff appeals.
 Administrative Remedy
 The facts and the law material to the right of the plaintiff to a preliminary injunction are, for all practical purposes, identical with those involved in Hoffman v. Pedley School District, No. 6872, ante, p. 72 [26 Cal. Rptr. 109], filed this day. For the reasons set forth in that opinion, the order is affirmed.
 Griffin, P. J., and Coughlin, J., concurred.